Citation Nr: 9909600	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  99-05 458	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the June 7, 1996, attorney-fee 
agreement.  



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The veteran had 
active service from September 1950 to August 1952.  


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of the benefit sought on appeal on March 7, 1996; a 
notice of disagreement was received by the VA with respect to 
that claim after November 18, 1988; and the veteran's 
attorney was retained on June 7, 1996, within one year of the 
date of the Board's decision.  

2.  The written fee agreement signed by the veteran and his 
attorney in March 1996 provided that 20 percent of any past-
due benefits were to be paid by the VA to the veteran's 
attorney.  

3.  A February 1999 RO decision resulted in past-due benefits 
being payable to the veteran for the time period between 
April 1, 1991, and January 30, 1998.  


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the June 7, 1996, attorney-fee 
agreement for the period of time from April 1, 1991, to 
January 30, 1998, have been met.  38 U.S.C.A. § 5904 (West 
1991); 38 C.F.R. § 20.609 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1)  A final 
decision promulgated by the Board, (2) a notice of 
disagreement which preceded the Board decision dated on or 
after November 18, 1988, and (3) the retention of counsel not 
later than one year after the date of the Board's decision.  
See 38 U.S.C.A. § 5904(c) (West 1991); 38 C.F.R. § 20.609(c) 
(1998).  

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of the benefit sought on appeal on 
March 7, 1996.  The notice of disagreement which preceded the 
Board decision was received in October 1993.  The record also 
reflects that the veteran and his attorney entered into a 
contention-fee agreement on June 7, 1996 to represent the 
veteran.  That agreement provided that 20 percent of past-due 
benefits was to be paid by the VA to the attorney for 
representation.  

Based on this evidence, the Board finds that the June 7, 
1996, attorney-fee agreement satisfied the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement that 
preceded that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.  

Following an appeal to the U.S. Court of Appeals for Veterans 
Claims (Court), the Board's decision was vacated and the case 
was returned to the Board for additional action.  On 
January 30, 1998, the Board entered a second decision which 
essentially allowed the benefit sought on appeal.  In a 
letter to the veteran and his attorney dated in February 
1999, the RO recalculated the veteran's pension award and 
informed the veteran that the maximum amount of past-due 
benefits resulting from the award had been computed at 
$9,321.20 and that 20 percent of that amount, $1,864.20 had 
been withheld as representing the maximum attorney fee 
payable from those past-due benefits.  Accordingly, the Board 
finds that attorney fees based on past-due benefits are 
payable by the VA from the date of the changed pension award 
from April 1, 1991, to the date of the Board's decision, 
January 30, 1998.  


ORDER

Attorney fees may be awarded for past-due benefits and are 
payable by the VA pursuant to the June 7, 1996, attorney-fee 
agreement for the period of time from April 1, 1991, to 
January 30, 1998.  



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals
